ORDER
The Court on September 29, 2000, having ordered that PAUL J. PASKEY of BAYONNE, who was admitted to the bar of this State in 1983, be temporarily suspended from the practice of law, pursuant to Rule l:20-17(e)(l), effective October 28, 2000, unless respondent paid all administrative costs and interest assessed in a previous disciplinary matter or arranged a payment plan satisfactory to the Disciplinary Review Board prior to that date;
And the Disciplinary Review Board having reported to the Court that respondent has arranged a payment plan satisfactory to the Disciplinary Review Board and is current with his payments under the plan;
And good cause appearing;
It is ORDERED that the Order of September 29, 2000, is hereby vacated.